Citation Nr: 1016377	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  99-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected asthma.  

2.  Entitlement to an increased evaluation for asthma, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1977 and from April 1981 to April 1984.  

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which denied the 
veteran's request to reopen his claim for service connection 
for a psychiatric disorder, claimed as secondary to his 
service-connected asthma and an increased rating for asthma.  

The Board of Veterans' Appeals (Board) in a January 2001 
decision reopened the claim for service connection for a 
psychiatric disorder, claimed as secondary to his service-
connected asthma.  The Board then remanded the claims for 
service connection for a psychiatric disorder and an increase 
rating of asthma to afford the veteran VA examinations.  
During the VA examinations the veteran informed the examiners 
he had been awarded disability benefits from the United 
States Postal Service (USPS) and the Social Security 
Administration (SSA).  

The Board remanded the claims to obtain the veteran's records 
from the USPS and the SSA in September 2003.  The records 
from the USPS and SSA were obtained and placed in the claims 
folder.  

In January 2006, the veteran requested a personal hearing.  
The Board again remanded the claim in March 2006 to afford 
the veteran a hearing.  The veteran informed VA in August 
2006 he wished to have a hearing before the Decision Review 
Officer at the RO.  The Decision Review Officer conducted a 
hearing with the veteran at the RO in November 2006.  

The Board remanded the claim in August 2007 to obtain more 
current treatment records and to have the Veteran examined.  
The case was then returned to the Board.  


FINDINGS OF FACT

1.  There is no evidence of any psychiatric symptoms in 
service or during the initial post service year.  

2.  The claims folder includes current diagnoses of 
psychiatric disorders.  

3.  The Veteran's currently diagnosed psychiatric disorders 
are not related to, caused by or aggravated by his service-
connected asthma.  

4.  The Veteran's service connected asthma produces Forced 
Expiratory Volume in 1 second (FEV-1) percentages of 55 or 
less on pulmonary function testing (PFT).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

2.  The criteria for a 60 percent rating, but not more, for 
asthma have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed his claims prior to the passage of the laws 
and regulations set out above.  In September 2001, the RO 
sent a letter to the Veteran outlining what the evidence must 
show, how VA could assist him, and what was needed from the 
Veteran.  In the additional correspondence and Board remands 
the Veteran was fully notified of the evidence necessary to 
support his claims.  

The claims folder contains the Veteran's available service 
treatment records, Social Security records, VA records and 
records from private hospitalizations, statements from 
private physicians and PFTs from his private physician.  The 
Veteran has not identified any relevant evidence that has not 
been requested by VA.  

The Veteran testified before a Hearing officer at the RO.  He 
was afforded numerous VA examinations and medical opinions 
were obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  


Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2009).  

The claims folder does not include any records from the 
Veteran's first period of active duty.  His examination for 
enlistment in May 1980 reveals his psychiatric evaluation was 
normal.  On his Report of Medical History in May 1980 he 
denied any history of depression, trouble sleeping, or 
nervous trouble.  Service treatment records do not include 
any references to psychiatric symptoms.  On his March 1984 
Report of Medical Examination his psychiatric evaluation was 
normal.  March 1984 service treatment records however 
documented exercise induced asthma.  

A VA examination report signed in October 1984 noted normal 
findings on psychiatric evaluation.  

There are no records of any complaints of a mental disorder 
dated prior to August 1986.  VA records in August 1986 note 
the Veteran complained of impulsive, aggressive behavior.  On 
three occasions under the influence of alcohol he reported 
violence to property.  His mood was depressed.  There was 
marital disharmony.  He reported a series of stressors since 
May of 1986.  He did not want to take medication but later 
decided to take Librium.  In September 1986 his wife 
requested psychiatric treatment for the Veteran.  October 
1986 notes reveal the Veteran had an incident in September 
with "excessive use of force" while making an arrest.  He 
was under investigation at work.  However he was feeling 
better, functioning better and had a change of supervisor at 
work.  The assessment was rule out anxiety disorder versus 
impulse control disorder.  Rule/Out generalized anxiety 
disorder was listed as the working diagnosis.  His stressors 
included work.  In November 1986, a VA clinical psychologist 
evaluated the Veteran including administering a battery of 
tests.  The conclusion was the Veteran had a severe anxiety 
disorder.  He noted the Veteran had poor tolerance for 
conflictual, stressful and problematic situations.  He quite 
often resorted to somatizations.  

Records from the VA Mental Hygiene Clinic dated in January 
1987 reveal the Veteran reported numbness in both lower 
extremities.  He had been placed in a less stressful place by 
his supervisor and his wife was more cooperative.  He felt 
his physical condition had deteriorated.  The assessment was 
somatic complaints with referral to internal medicine.  March 
1987 records noted the Veteran had plans to start a small 
business.  He was still working at the police department in a 
job that allowed him to work on his own.  In July 1987, a 
consultation note to psychiatry revealed the Veteran's 
symptoms were out of proportion with his pulmonary function 
test.  

November 1989 VA records reveal the Veteran was sad, had 
problems falling asleep and was recently separated from his 
spouse.  A follow up note includes diagnostic impressions of 
a generalized anxiety disorder and marital problems.  

In December 1989 the Veteran was hospitalized for treatment 
of psychiatric symptoms.  At admission he was depressed, 
irritable, hostile, lacked appetite and felt sad.  Prior to 
admission he had been hearing voices.  Schizophreniform 
disorder was diagnosed.  

The Veteran was admitted to the Hospital of San Juan 
Capestrano in January 1998.  

Records from the First Hospital Panamericano indicate the 
Veteran was admitted in March 1999.  He was admitted with 
severe depression and history of a recent suicide attempt.  
He had recently been left by his romantic partner.  A history 
of very explosive behavior was also noted.  The Veteran's 
principal complaint was that he had problems but did not know 
if they were from the medications for his asthma.  The final 
diagnosis was major depressive disorder with psychotic 
features and Intermittent explosive disorder.  His acute 
stressors were the breakup with his girlfriend, family 
problems and a car accident.  

An April 1999 letter from the veteran's private physician, 
Dr. Prieto-Agostino reads in pertinent part, as follows:  

His mental condition has several 
precipitating factors such as chronic 
bronchial asthma, problems in his work 
environment and problems with his primary 
support group.  His mental treatment is 
not due to the use of alcohol or illegal 
drugs.  

Due to the many medications ordered by 
doctors for his asthma condition, he has 
drastic changes in his state of mind, 
insomnia, high level of anxiety and 
irritability.  These symptoms are 
described in the literature of those 
medications and stated clinically by this 
patient.  


A VA physician examined the Veteran and reviewed his medical 
history in October 2001.  In addition, a VA Social and 
Industrial Survey was ordered by the examiner and reviewed.  
Upon completion, the following opinion was rendered:

Before we render a final diagnosis we 
want to clearly state the fact that this 
Veteran's Neuropsychiatric condition is 
not secondary in any way to his service 
connected bronchial asthma.  As we 
clearly explained in the report of 10-12-
01, from the very beginning when this 
Veteran started to receive Psychiatric 
treatment, it was secondary to marital 
and family problems that he experienced.  
What we do find is that when this Veteran 
becomes emotionally affected, this does 
appear to affect his condition of 
bronchial asthma, in terms of having 
exacerbations of this condition.  

Recurrent major depression was diagnosed.  

In a June 2001 letter Dr. Prieto-Agostino, wrote in part as 
follows:

The increasing on medications for 
treating his frequently asthma episodic 
cause a severity in depression symptoms.  
He presents more insomnia, lack of 
energy, high anxiety, impulsive, a high 
level of anger, and suicidal thoughts.  

A July 2001 psychiatric evaluation was performed as part of a 
disability determination.  The Veteran's primary complaint 
was that he could not tolerate his asthma illness.  Moderate 
to severe recurrent major depression with psychotic features 
was diagnosed.  

A second psychiatric evaluation was ordered by the Postal 
Service in August 2001.  It also concluded with a diagnosis 
of Major depression severe with psychotic features.  

A third psychiatric evaluation ordered by Social Security 
resulted in diagnosis of Schizo-affective depressive disorder 
with recurring persecutory deliria.  

VA psychiatric consult in September 2004 concluded with 
diagnoses of depressive disorder, rule out dysthymia, rule 
out major depressive disorder.  

The Veteran subsequently sought treatment for his psychiatric 
disorder at the VA Medical Center in San Juan.  His VA 
provider took the Veteran's history and recorded her 
assessment of major depression recurrent without psychotic 
features due to sequelae of asthma.  September 2007 records 
from this provider also include diagnoses of major depression 
recurrent without psychotic features due to sequelae of 
asthma and rule out organic affective disorder secondary to 
asthma medications.  

Shortly thereafter, the Veteran was again seen in the VA 
mental health clinic, but at this time he had moved to Texas.  
Records from the Dallas VA reflect the earlier entries and 
show the diagnosis as rule/out bipolar disorder, intermittent 
explosive disorder, mood disorder secondary to organic cause, 
medical condition, medication, substance abuse and alcohol 
abuse.  

Later, the assessment was revised to note the Veteran was 
depressed and engaging in alcohol abuse.  Other VA records 
added bipolar disorder not otherwise specified to the 
assessment.  

VA records dated in the later part of 2007 included diagnoses 
of major depression recurrent without psychotic features due 
to sequelae of asthma, adjustment disorder, personality 
disorder, insomnia, questionable mood disorder, rule out 
alcohol abuse, and bipolar disorder.  

A VA examination was conducted in August 2009.  The VA 
examiner noted in the report of examination that the claims 
folder had been reviewed and the Veteran's medical records as 
well.  The VA examiner concluded that the Veteran's 
neuropsychiatric disorder was not caused by or a result of 
the Veteran's service connected asthma, including medications 
prescribed for its treatment.  The neuropsychiatric disorder 
was less likely than not permanently aggravated by the 
Veteran's service connected asthma.  

The VA examiner wrote that after careful review of the claims 
folder and medical records it was found that:  there was no 
evidence of psychiatric complaints, psychiatric findings, nor 
psychiatric treatment prior to military service.  There was 
no evidence of psychiatric complaints, psychiatric findings, 
nor psychiatric treatment in military service.  There was no 
evidence of psychiatric complaints, psychiatric findings, nor 
psychiatric treatment within one year after discharge from 
military service.  Veteran sought psychiatric care in August 
22, 1986, two years after his military discharge.  

There are three possible theories which would support a grant 
of service connection.  The first involves evidence of 
incurrence of a psychiatric disorder in service.  As the 
service treatment records reveal, there is no evidence of a 
psychiatric disorder in service and review of the service 
treatment records by a VA examiner found no evidence of 
psychiatric symptoms in service.  Thus, service connection on 
this direct basis is not warranted.   

Second, service connection may be warranted if there is 
evidence of a psychosis within one year of service 
separation, to a compensable degree.  38 C.F.R. § 3.307, 
3.309 (2009).  There is no evidence of a psychiatric 
disorder, of any kind, not just a psychosis found in the 
claims folder dated within one year of the Veteran's 
separation from the service.  Thus, service connection on 
this basis is not warranted.  

Third and the theory relied upon by the Veteran is that a 
service-connected disorder caused or aggravated his 
psychiatric disorder.  

Secondary service connection claims require evidence of a 
current disability and evidence which demonstrates a causal 
relationship between the current disability and a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995); Schroeder v. Brown, 6 Vet. App. 220 (1994).

In claims based on 38 C.F.R. § 3.310 medical evidence is 
required to provide a nexus between a service connected 
disability and the currently diagnosed disorder.  See 
Schroeder v. Brown, 6 Vet. App. 220 (1994).  

The Veteran has not offered any evidence demonstrating he has 
any special expertise or training that would qualify him to 
render a medical opinion.  38 C.F.R. § 3.159 (2009).  Thus, 
any assertions by the Veteran in this regard carry no weight.  

There is medical evidence of record which supports this 
theory.  There are April 1999 and June 2001 letters from Dr. 
Prieto-Agostino, and 2007 VA records which include 
psychiatric diagnoses as sequelae to asthma.  

The letter from Dr. Prieto-Agostino lists bronchial asthma as 
a precipitating factor in the Veteran's mental condition and 
states his medications cause drastic changes in his state of 
mind, insomnia, high levels of anxiety and irritability.  
There is nothing in this letter which indicates he was aware 
of, or reviewed the Veteran's records from 1986 when he 
initially developed psychiatric symptoms.  Also, there are no 
records of treatment documenting the drastic changes caused 
by his asthma medications.  The last sentence in the second 
paragraph is also questionable.  It indicates the symptoms 
were described in the literature of those medications 
"stated clinically by this patient."  This sentence appears 
to indicate the Veteran told Dr. Prieto-Agostino that the 
literature for his medications described his symptoms rather 
than Dr. Prieto-Agostino reading or being familiar with the 
literature and concluding the Veteran's symptoms were caused 
by his medications.  The June 2001 letter indicates only that 
his asthma medications cause an increase in the severity of 
his symptoms.  

Some VA records also appear to link the Veteran's psychiatric 
illness with his asthma.  Notably those diagnoses while 
appearing in 2007 VA records do not continue in the VA 
records from 2008 or any VA records prior to 2007.  Likewise, 
there is nothing in the reports where this link is indicated 
to show the authors reviewed or were familiar with the 
Veteran's medical history.  Indeed, the initial history 
recorded shows it to have been given by the Veteran orally.  
While it may not be inaccurate is it clearly incomplete.  
Most significantly, by the end of September 2007, one 
provider had changed her assessment to depression with 
alcohol abuse.  

On two occasions VA evaluations were conducted which included 
complete reviews of the Veteran's medical history, 
examinations of the Veteran and an opportunity for the 
Veteran to give his history to the examiner.  Both the VA 
examiners in October 2001 and August 2009 concluded the 
Veteran's psychiatric disorder was unrelated to his service-
connected asthma.  And in October 2001 the VA examiner stated 
that it was the Veteran's psychiatric disorder which was 
causing increased asthma symptoms.  

In weighing the opinions the Board gives little weight to the 
letters from Dr. Prieto-Agostino as he offered only 
conclusions, with no indication of his awareness of the 
Veteran's full medical history.  

The Board is aware and considered that asthma medications may 
cause side effects.  For that reason, on two occasions VA 
evaluations and opinions were requested.  Most persuasive was 
the contemporaneous medical record which did not reveal the 
Veteran's initial symptoms in 1986 were related to anxiety 
about his asthma.  At that time he was having difficulty on 
the job and at home.  The record of his first hospitalization 
and subsequent treatment do not reveal a pre-occupation with 
his asthma.  They do however reveal the Veteran had 
somatization symptoms.  It was his medical doctors who 
referred him to a psychiatrist when his symptoms of asthma 
were inconsistent with the results of his pulmonary function 
tests.  

In essence the diagnoses in the 2007 VA records represent 
only consideration of possible diagnoses not an established 
diagnosis or link between the asthma and his psychiatric 
disorder.  Those diagnoses were dropped and replaced with a 
diagnosis of bipolar disorder by late 2007 and early 2008.  
For that reason those records are of little probative value.  

Finding the VA examination reports of 2001 and 2009 carry the 
most evidentiary weight, the Board concludes the Veteran's 
asthma did not cause or aggravate the Veteran's psychiatric 
symptoms.  Thus, service connection for a psychiatric 
disorder is not warranted.  


Increased Rating for Asthma

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1. Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work. 38 C.F.R. § 4.2. 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the level of the Veteran's disability during the 
appeal period is the primary concern.  Staged ratings are 
appropriate whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Schedule for Rating Disabilities provides criteria for 
rating bronchial asthma which are set out at 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2009), as follows:

FEV-1 less than 40-percent predicted, or; FEV-1/Forced Vital 
Capacity (FVC) less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is rated as 
100 disabling.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids is rated as 60 disabling.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication is 
rated as 30 disabling.   

The Veteran submitted his claim for an increased rating for 
asthma in 1998.  The Board has reviewed the history of his 
treatment for asthma in its entirely, but specifically looked 
for results of pulmonary function tests (PFT) showing FEV-1 
that is 40-55 percent predicted or FEV-1/FVC of 40 to 55 
percent, the number of visits required for care of 
exacerbations, and evidence of the use of systemic 
corticosteroids dated on or after 1997.  

In reviewing PFTs the Board was guided by 38 C.F.R. § 4.96.  
Even though that regulation does not include bronchial asthma 
as a disability requiring PFTs, it does serve to instruct how 
those test results should be evaluated.  For example, post 
bronchodilator values are to be used unless they were poorer 
than pre-bronchodilator values.  And when PFT's are not 
consistent with clinical findings, it instructs to evaluate 
on the PFT's unless the examiner states why they are not 
valid indications of respiratory functioning.  

A VA examination report of November 1998 does not include 
either PFT values or indicate how often the Veteran was 
followed for exacerbations of his asthma.  It was noted he 
had been hospitalized in 1996 and in 1997.  

Records from the Veteran's long time treatment provider 
include PFTs dating from November 1997 to 2006, a number of 
which show FVC-1 under 55 percent and one in 2001 that was 
under 40% (38%).  

A May 2003 letter from a physician indicated when the Veteran 
had a rather poor response to treatment, he had to search for 
ER treatment to receive "IVF" with aminophylline, steroids, 
PN and O2.  It was indicated the Veteran had gone 
intermittently, possibly 4-5 times yearly.  A May 2003 PFT 
from this physician revealed FEV1 of 55 and FEV1/FVC of 66.  

A June 2001 letter from another physician states the 
Veteran's medications for his bronchial asthma include 
Medrol.  

A December 2001 VA pulmonary examination indicated PFT 
results were FEV- of 67 percent and FEV-1/FVC  of 82 percent.  
Post bronchodilator values noted on a November 2001 PFT 
report were FEV1 of 98 percent and FEV1/FVC of 75 percent.  
The Veteran claimed he used oral corticosteroids (Medrol) 
four to fives times a year.  The Veteran also reported seeing 
his private physician on a monthly basis for asthma 
exacerbations.  

A VA allergy consult in November 2004 revealed the Veteran 
had severe persistent asthma.  Physical examination revealed 
expiratory wheezes on forced expiration.  Notes from the VA 
Allergy Clinic noted his asthma was well controlled with 
advair.  His asthma was classed as mild persistence asthma.  

December 2005 VA examination report includes PFT results of 
post-bronchodilator FEV1 of 93 percent and FEV1/FVC of 91 
percent.  The Veteran reported having asthma attacks on a 
daily basis.  He had visited the emergency room of his local 
health center due to exacerbation during the last year.  The 
last time was in June 2005.  He had not been hospitalized for 
treatment of his asthma.  

October 2006 VA Allergy clinic notes reveal that the Veteran 
had been followed for two years.  In spite of optimal medical 
treatment with advair, and nasal steroids the Veteran was 
still reporting nocturnal symptoms. 

An October 2006 letter from a private physician indicated the 
Veteran had "course of steroids" and daily used multiple 
medications.  

Records from the VA Emergency Room at North Dallas in 2007 
show the Veteran had an exacerbation of asthma.  His asthma 
was treated with IV Medrol and the Veteran was given 10 
milligrams of prednisone to be taken for the next four days.  

August 2009 VA examination revealed the Veteran denied having 
used oral or parenteral steroids for the last two years.  
Results of PFT showed obstructive ventilatory impairment that 
was not responsive to bronchodilator therapy with severe 
hyperinflation, severe air trapping and increased air way 
resistance.  The Report of the September 2009 PFT included 
FEV1 of 51 percent and FEV1/FVC of 88 percent.  

The criteria for a higher rating to 60 percent are each 
independent, the Diagnostic Code lists four separate factors 
to be considered linked by the connective or, indicating that 
only one of the factors is required to support assigning that 
rating.  There are documented results of PFTs which show FEV-
1 percentages of  55 or less, between 1997 and 2006.  

While the majority of his PFTs do not meet the criteria for a 
60 percent rating, a significant number do reveal the degree 
of impairment required.  In addition, his most recent VA PFT 
showed FEV-1 of 51 percent.  The Veteran's representative 
contends that the impairment caused by the Veteran's asthma 
more nearly approximates the degree of disability consistent 
with a higher rating.  The regulations provide that if there 
is a question as to which of two evaluations should be 
applied the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board agrees with the Veteran's 
representative that his asthma more nearly approximates the 
impairment reflected by a 60 percent rating, but no higher.  
Accordingly, to this extent the appeal is granted.  

Although there was a single report 8 years ago where FEV-1 
was reportedly 38%; FEV-1/FVC was never less than 40 percent 
and there is no evidence of the frequency of attacks 
including respiratory failure or daily use of systemic high 
dose corticosteroids or immunosuppressive medications to 
warrant the 100% schedular rating.  Further, since the rating 
schedule contemplates the Veteran's asthma symptoms, referral 
for extra-schedular evaluation is not indicated under 
38 C.F.R. § 3.321.  

ORDER

Service connection for a psychiatric disorder is denied.  

An increased rating to 60 percent for asthma is granted, 
subject to regulations governing the award of monetary 
benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


